DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 15, and 20 have been amended. Claim 8 has been cancelled. Claim 24 has been newly added. Claims 1-2, 5-7, 9-15, and 17-24 are pending.
The Applicant alleged that the combination of Leroux et al (US 2017/0055175 A1), Kim (US 20180351668 A1, Priority Date: Nov 9, 2016), Persson et al (US 20140321318 A1, PUB Priority Date: Oct 30, 2014) and Andreoli-Fang et al (US 20170265106 A1) fails to teach or suggest: 
“accessing a buffer status report maintained for a station by a wireless scheduler associated with a wireless access point of a wireless network that is IEEE 802.11 ax compliant; 
identifying, by the wireless scheduler, an uplink data prediction for transmitting uplink data from the station through the wireless access point over a wireless connection of the wireless network to a backhaul of the wireless network, wherein the uplink data prediction is identified based on the buffer status report and before the uplink data is received at the wireless access point and includes predicted characteristics of the uplink data”.

In response the Examiner respectfully disagrees because Andreoli-Fang’106 discloses: “virtual base station (vBS)” (par 0016), “WiFi network using any one or more wireless service protocols including 802.11ax …rSC 103 include WiFi access points and base stations, such as eNodeBs, operating as or part of a vBS in a wireless service network” (par 0047), “vBS needs more information about a size of the data before it can grant a data transfer to the UE 105. So, the UE 105 transmits a BSR. A media access control (MAC) scheduler generally assigns UL based on the BSR”(par 0062), “FIG. 5, the BSR is configured as a 4-byte MAC control element that reports outstanding data for each of UE 105's four logical channel groups. The mapping of a radio bearer (i.e., a logical channel) to a logical channel group (LCG) is done at the session setup time by rSC 103 based on the corresponding Quality of Service (QoS) attributes of the radio bearers (e.g., QoS Class Identifier (QCI), an Allocation and Retention Priority (ARP), a Guaranteed Bit Rate (GBR), a Maximum Bit Rate (MBR), an Access Point Name-Aggregate Maximum Bit Rate (APN-AMBR), a UE-AMBR, etc.). For example, radio resource control (RRC) messages map to LCGO. The embodiments herein allow the LCG to be directly mapped to a DOCSIS upstream service flow.” (par 0063), and “BSR message is also operable to indicate the amount and the QoS requirement of the data that the UE 105 wishes to transfer to the rSC 103. The LTE grant is generated by the rSC 103 for the UE 105 and indicates the amount of data the UE 105 is to transmit, the time of transmission, and the QoS assignment of the data.” (par 0064). Therefore Andreoli-Fang’106 teaches: “accessing a buffer status report maintained for a station by a wireless scheduler associated with a wireless access point of a wireless network that is IEEE 802.11 ax compliant” and “identifying, by the wireless scheduler, an uplink data prediction for transmitting uplink data from the station through the wireless access point over a wireless connection of the wireless network to a backhaul of the wireless network, wherein the uplink data prediction is identified based on the buffer status report and before the uplink data is received at the wireless access point and includes predicted characteristics of the uplink data”. To be noticed, here MAC scheduler of vBS (rSC 103) corresponding to wireless scheduler associated with a wireless access point. 
In view of the above, the combination of Leroux’175, Kim’668, Persson’318 and Andreoli-Fang’106 teaches and renders amended claim limitations in claim 1 obvious. The same conclusion applies to claims 15 and 20 that recites similar features as claim 1. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1-2, 7, 10-15, 18-19 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Leroux et al (US 2017/0055175 A1) in view of Kim (US 20180351668 A1, Priority Date: Nov 9, 2016) and further in view of Persson et al (US 20140321318 A1)  and Andreoli-Fang et al (US 20170265106 A1).

Regarding claim 1 (Currently Amended), Leroux’175 discloses a method (see, fig.1, method for coordinating uplink transmissions in a communications system, par 0003) comprising:
identifying, by the wireless scheduler (see, Fig. 1, traffic engineering element cooperating with controller in AP, par 0021. Noted: TEE 160 can be instantiated in a network element, par 0021), an uplink data prediction (see, transmission strategy determined based on backhaul condition information and wireless network information such as throughput, QOS, traffic balance and uplink characteristics before scheduling and performing transmissions from wireless devices to APs,  par 0021, 0040-0043, 0045. Noted: update scheduling parameters to the scheduler on an ongoing basis, paragraph 0005, 0082 and claim 13) for transmitting uplink data from the station (see, Fig. 1, wireless device 105, par 0021) through the wireless access point (see, Fig. 1, APs 120a-120b, par 0021) over a wireless connection of the wireless network to a backhaul (see, Fig 1, Backhaul network 145 including backhaul links 140a-140b coupling APs 120a-120b to gateway node 150, can include any suitable collection of components which permit data exchange between APs 120a-120b and gateway node 150, par 0021, 0028) of the wireless network (see, fig. 1, TEE 160 determines transmission strategy according to backhaul conditions and wireless network information such as uplink characteristics and models, provides an uplink transmission strategy to the controllers (and associated scheduler) in APs to coordinate uplink transmissions from UE to APs via wireless connection and further to gateway node over backhaul links in wireless network, and improve overall efficiency of uplink data transmission including balancing traffic on the backhaul network from APs to the gateway, par 0021-0022, 0036, 0040-0041); 
utilizing uplink data prediction as necessary information for the scheduling of uplink transmission (see, determining a transmission strategy based on backhaul conditions and wireless network information such as uplink characteristics and models to coordinate uplink data transmission, par 0005, 0021, 0040-0041); 
coordinating wireless scheduler (see, Fig. 1, traffic engineering element cooperating with controller in AP, par 0021. Noted: TEE 160 can be instantiated in a network element, par 0021) with transmission of the uplink data from the wireless access point (see, Fig. 1, APs 120a-120b, par 0021) through the backhaul after the uplink data is received at the wireless access point from the station over the wireless connection of the wireless network based on the uplink data prediction (see, controllers 130a-b in APs receive updated uplink transmission strategy and scheduling parameters based on backhaul information and wireless network status information on an ongoing basis to coordinate uplink transmissions from wireless device 105 to APs 120a-b and further to the gateway node, and improve the overall efficiency of uplink data transmission including balancing traffic on the backhaul network, par 0021, 0026, 0032, 0036 and 0082. Noted: It implies controller’s configuration could be updated after uplink data is received at the AP from wireless device by virtue of the fact that TEE continues to receive information about the backhaul conditions & wireless network conditions and provide updated scheduling parameters to the schedulers on an ongoing basis or re-routing uplink transmission paths at any given time to utilize available bandwidth of backhaul links, par 0032 and 0082). 
Leroux’175 discloses all the claim limitations but fails to explicitly teach:  
accessing a buffer status report maintained for a station by a wireless scheduler associated with a wireless access point of a wireless network that is IEEE 802.11 ax compliant; 
identifying, by the wireless scheduler, an uplink data prediction for transmitting uplink data from the station through the wireless access point over a wireless connection of the wireless network to a backhaul of the wireless network, wherein the uplink data prediction is identified based on the buffer status report and before the uplink data is received at the wireless access point and includes predicted characteristics of the uplink data; 
providing necessary information for scheduling to a backhaul scheduler of the backhaul of the wireless network; 
coordinating the wireless scheduler with the backhaul scheduler by: 
configuring the backhaul scheduler to coordinate the uplink transmission on the backhaul based on the predicted characteristics of the uplink data included in the uplink data prediction; 
receiving the uplink data at the backhaul for transmission through the backhaul based on the scheduling from the coordination between wireless schedulers and backhaul scheduler;

However Kim’668 from the same field of endeavor (see, fig.1 and 4, HN 110a of the MBS 110 conducts wireless backhaul communications with the respective RBN 120a and RBN 120b of the SBS1 120 and SBS2 130 which further provide communication service to UEs (MS21 121 and an MS31 131), par 0066) discloses: 
providing necessary information for scheduling to a backhaul scheduler (see, Fig.1 and 4, Processer inside BN corresponds to HN provide wireless backhaul scheduler 412b, par 0074, 0078) of the backhaul of the wireless network (see, Fig. 1, mobile station and wireless backhaul RBN provides the base station and HN with information including wireless communication channel and interference information necessary for the scheduler, par 0077); 
see, Fig.1 and 4, cooperative communication scheduler 432b inside RAN (corresponds to SBS), par 0073, 0075, 0078) with the backhaul scheduler (see, Fig.1 and 4, Processer inside BN corresponds to HN provide wireless backhaul scheduler 412b, par 0074, 0078) by configuring the backhaul scheduler to coordinate the uplink transmission on the backhaul (see, Fig. 10a, processor with wireless backhaul scheduler function of HN 1020 configured to performs first-step scheduling in step 1021 and second-step scheduling for wireless backhaul data scheduling including radio resource allocation information for downlink and uplink wireless backhaul communication in step 1023, and scheduler of SBS 1040 performs cooperative scheduling in step 1041 based on cooperation information of the HN 1020 and MBS, par 0074, 0174-0175, 0184); 
receiving the uplink data at the backhaul for transmission through the backhaul based on the scheduling from the coordination between wireless schedulers and backhaul scheduler (see, Fig.10b, step 1029, HN 1020 receives wireless backhaul signal using the uplink wireless backhaul resource region and beams allocated in the first-step scheduling of step 1021 from the RBN 1030 chosen in the second-step scheduling of step 1027, and detects uplink data from the signal, par 0186).
In view of the above, it would have been obvious before the effective filling date of the
claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method to as taught by Kim’668 into that of Leroux’175. The motivation would have been to distribute cooperation among base stations using beamforming antennas on uplink (par 0010).

The combination of Leroux’175 and Kim’668 discloses all the claim limitations but fails to explicitly teach:  
accessing a buffer status report maintained for a station by a wireless scheduler associated with a wireless access point of a wireless network that is IEEE 802.11 ax compliant; 
identifying, by the wireless scheduler, an uplink data prediction for transmitting uplink data from the station through the wireless access point over a wireless connection of the wireless network to a backhaul of the wireless network, wherein the uplink data prediction is identified based on the buffer status report and before the uplink data is received at the wireless access point and includes predicted characteristics of the uplink data; 
coordinating the wireless scheduler with the backhaul scheduler by: 
configuring the backhaul scheduler to coordinate the uplink transmission on the backhaul based on the predicted characteristics of the uplink data included in the uplink data prediction; 

However Persson’318 from the same field of endeavor (see, fig.3, uplink data traffic from UE to network node functional unit 11a and further to backhaul hub 4 by Scheduling resources in wireless backhaul system, par 0027) discloses: 
wherein the uplink data prediction is identified before the uplink data is received at the wireless access point (see, Fig. 4, network node functional unit 11a notifies backhaul client functional unit 11b of the predicted forecast of future backhaul need with priority of data streams prior to receiving any user data corresponding to the control signalling from the UE on the uplink resource, par 0048-0049, 0054) and includes predicted characteristics of the uplink data (see, predicted backhaul capacity need with priority of data streams for uplink scheduling decisions, par 0052, 0054);
coordinating the wireless scheduler with the backhaul scheduler by: configuring the backhaul scheduler to coordinate the wireless scheduler (see, Fig. 4, scheduler of network node 11a, par 0037) with the backhaul scheduler (see, fig.4, backhaul hub 4 scheduler, par 0054) based on the predicted characteristics of the uplink data included in the uplink data see, backhaul hub 4 scheduler configured to perform uplink scheduling decisions based on data priority of to be transmitted data streams and predicted backhaul capacity need from network node 11a, par 0048-0049, 0052, 0054).
In view of the above, it would have been obvious before the effective filling date of the
claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method to as taught by Persson’318 into that of Leroux’175 modified by Kim’668. The motivation would have been to reserve backhaul capacity by forwarding predicted information (par 0037).
The combination of Leroux’175, Kim’668 and Persson’318 discloses all the claim limitations but fails to explicitly teach:  
accessing a buffer status report maintained for a station by a wireless scheduler associated with a wireless access point of a wireless network that is IEEE 802.11 ax compliant; 
identifying, by the wireless scheduler, an uplink data prediction for transmitting uplink data from the station through the wireless access point over a wireless connection of the wireless network to a backhaul of the wireless network, wherein the uplink data prediction is identified based on the buffer status report and before the uplink data is received at the wireless access point and includes predicted characteristics of the uplink data. 

However Andreoli-Fang’106 from the same field of endeavor (see, fig. 1, WiFi network using 802.11ax protocol including communication link coupled with a virtualized wireless link configured from a remote small cell (rSC) 103 and a central small cell (cSC) 107, par 0026 and 0047) discloses:
accessing a buffer status report maintained for a station by a wireless scheduler associated with a wireless access point of a wireless network that is IEEE 802.11 ax compliant (see, MAC scheduler of vBS (same as rSC) in 802.11ax WiFi network receives BSR for scheduling, par 0016, 0040, 0047, 0062-0063); 
the wireless scheduler (see, MAC scheduler of rSC, par 0047, 0062), an uplink data prediction (see, amount and the QoS requirement of the data that the UE 105 wishes to transfer to the rSC 103, par 0064) for transmitting uplink data from the station through the wireless access point over a wireless connection of the wireless network to a backhaul of the wireless network (Note, MAC scheduler of vBS (same as rSC) receives from UE the BSR which indicates amount and the QoS requirement of the expected uplink data from the UE through the rSC to cSC via backhaul before MAC scheduler forwards the BSRs to cSC as QOS requirement, UE wirelessly communicate with rSC via WIFI 802.11ax protocols, par 0016, 0026, 0040, 0047, 0062-0064), wherein the uplink data prediction (see, amount and the QoS requirement of the data that the UE 105 wishes to transfer to the rSC 103, par 0064) is identified based on the buffer status report (see, MAC scheduler of rSC receives BSR which indicates amount and the QoS requirement of the expected uplink data, par 0047, 0062, 0064) and before the uplink data is received at the wireless access point (see, fig. 5, BSR combined from multiple UEs of the expected data arrival by rSC 103 is generated before UL grant to UE and thus before the UL Data transmission from UE, par 0055) and includes predicted characteristics of the uplink data (see, BSR from UE and forwarded to cSC indicates amount and the QoS requirement of expected uplink data such as Allocation and Retention Priority (ARP), a Guaranteed Bit Rate (GBR), a Maximum Bit Rate (MBR) and an Access Point Name-Aggregate Maximum Bit Rate (APN-AMBR), par 0062-0064); 
In view of the above, it would have been obvious before the effective filling date of the
claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Andreoli-Fang’106 into that of Leroux’175 modified by Kim’668 and Persson’318. The motivation would have been to reduce latency in wireless service through a request-grant based communication link (par 0005).

Regarding claim 2 (Original), Leroux’175 discloses the method of claim 1 (see, fig.1, method for coordinating uplink transmissions in a communications system, par 0003), wherein the uplink data prediction is generated before the uplink data is generated and transmitted over the wireless connection of the wireless network (After UE issues transmission request, TEE coordinates with receiver based on the backhaul conditions and on the request. Base on informed scheduling parameters send by the TEE,  receiver controllers issue grant to UE to start uplink transmission, par 0030-0031, 0037,  0045, 0049-0050, 0076, 0080-0082).

Regarding claim 7(Original), Leroux’175 discloses the method of claim 1 (see, fig.1, method for coordinating uplink transmissions in a communications system, par 0003), further comprising identifying the uplink data prediction from traffic patterns of uplink data transmitted through the wireless network over the wireless connection and the backhaul of the wireless network (information about the backhaul conditions received by TEE including active flows and characteristics, uplink characteristics and models, wireless network information including uplink characteristics, par 0041, Claim10).

Regarding claim 10 (Original), Leroux’175 discloses the method of claim 1 (see, fig.1, method for coordinating uplink transmissions in a communications system, par 0003), further comprising: 
identifying an estimate of an accuracy of the uplink data prediction (see, wireless network information used by the TEE can include Network status (from ANs or gateways), observed average demands given a wireless device buffer status over time, par 0041); and 
providing the estimate of the accuracy of the uplink data prediction with the 35Attorney Docket No.: 085115-596844(CPOL 1017744-US.01) uplink data prediction for scheduling to coordinate transmission of the uplink data through the backhaul see, TEE provides uplink transmission strategy based on backhaul info and wireless network status info to controllers in order to coordinate transmission of uplink data from wireless device to APs and further to the gateway, par 0021, 0026, 0030-0031, 0036).
The combination of Leroux’175, Persson’318 and Andreoli-Fang’106 discloses all the claim limitations but fails to explicitly teach:  providing necessary information for scheduling to a backhaul scheduler of the backhaul of the wireless network. 

However Kim’668 from the same field of endeavor (see, fig.1 and 4, HN 110a of the MBS 110 conducts wireless backhaul communications with the respective RBN 120a and RBN 120b of the SBS1 120 and SBS2 130 which further provide communication service to UEs (MS21 121 and an MS31 131), par 0066) discloses: providing necessary information for scheduling to a backhaul scheduler (see, Fig.1 and 4, Processer inside BN corresponds to HN provide wireless backhaul scheduler 412b, par 0074, 0078) of the backhaul of the wireless network (see, Fig. 1, mobile station and wireless backhaul RBN provides the base station and HN with information including wireless communication channel and interference information necessary for the scheduler, par 0077); 
In view of the above, it would have been obvious before the effective filling date of the
claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Kim’668 into that of Leroux’175 modified by Persson’318 and Andreoli-Fang’106. The motivation would have been to implement layer cell environment-based scheduling technology on the BN 412 and RAN 432 (par 0077).

Regarding claim 11(Original), Leroux’175 discloses the method of claim 10 (see, fig.1, method for coordinating uplink transmissions in a communications system, par 0003), wherein the estimate of the accuracy of the uplink data prediction is identified based on TEE base on backhaul conditions and  network conditions in determining the transmission strategy. Network condition including spectral efficiency, redundancy, throughput, traffic balancing, and Quality of Service (QoS); Backhaul conditions including the status and status change of buffers in backhaul node routers, bandwidth capacity, the latency on the backhaul links etc., par 0037, 0042).

Regarding claim 12(Original), Leroux’175 discloses the method of claim 11 (see, fig.1, method for coordinating uplink transmissions in a communications system, par 0003), wherein the prediction statistics include predicted arrival times of the past uplink traffic at the backhaul of the wireless network (The wireless network information used by the TEE can include active flows and characteristics, uplink characteristics and models, observed average demands given a wireless device buffer status over time, par 0041 and claim 10) and actual arrival times of the past uplink traffic at the backhaul of the wireless network (Information of backhaul condition send to TEE including the latency on the backhaul links (including the speed and capacity of backhaul routers to process packets, and hops latency--e.g., the processing time of nodes acting as multi-hop wireless relays to retransmit signals for a wireless backhaul link) , status and status change of buffers in backhaul node routers, par 0037).

Regarding claim 13(Original), Leroux’175 discloses the method of claim 10 (see, fig.1, method for coordinating uplink transmissions in a communications system, par 0003), wherein the estimate of the accuracy of the uplink data prediction is identified based on one or a combination of a user originating the uplink data, a device generating the uplink data, and a data type of the uplink data (TEE determines a combination of selected sets of active links and allocates resources to each set such that a rate utility is maximized in view of backhaul conditions, to modify the groupings of wireless devices, moving poorly served wireless devices into the next closest scheduling group while considering the backhaul conditions for each group, par 0076, 0080).

Regarding claim 14 (Previously Presented), Leroux’175 discloses the method of claim 1 (see, fig.1, method for coordinating uplink transmissions in a communications system, par 0003), further comprising generating, based on the uplink data prediction and before the uplink data is received at the backhaul, an uplink grant for transmitting the uplink data through the backhaul (Receiver controller generating grants to wireless device base on backhaul condition information and wireless network information such as throughput, QOS, traffic balance and uplink characteristics before scheduling and performing transmissions from wireless devices to receivers, paragraph 0040-0043, 0045).
The combination of Leroux’175, Persson’318 and Andreoli-Fang’106 discloses all the claim limitations but fails to explicitly teach:  generating uplink grant for transmitting the uplink data through the backhaul by the backhaul scheduler based on necessary information for scheduling. 

However Kim’668 from the same field of endeavor (see, fig.1 and 4, HN 110a of the MBS 110 conducts wireless backhaul communications with the respective RBN 120a and RBN 120b of the SBS1 120 and SBS2 130 which further provide communication service to UEs (MS21 121 and an MS31 131), par 0066) discloses: generating uplink grant for transmitting the uplink data through the backhaul by the backhaul scheduler based on necessary information for scheduling (see, fig. 10a, HN 1020 receives information including wireless communication channel and interference information necessary for the scheduler,  allocates wireless backhaul resource region for transmitting and receiving wireless backhaul data in step 1021 and send cooperation information to SBS 1040 in step 1031 to perform cooperative scheduling that allocates the mobile station, beams, radio resources, and data for cooperative communications in step 1041, par 0077, 0174, 0184). 
In view of the above, it would have been obvious before the effective filling date of the
claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method to as taught by Kim’668 into that of Leroux’175 modified by Persson’318 and Andreoli-Fang’106. The motivation would have been to perform distributed cooperative communications in a layer cell environment among MBS(HN), RBN(SBS) and mobile station (fig. 1 and par 0171).


Regarding claim 15 (Currently Amended), Leroux’175 discloses a system (see, fig.1, system for coordinating uplink transmissions in a communications system, par 0003) comprising:
one or more processors (see, processor inside the traffic engineering elements, par 0006-0007); and 
at least one computer-readable storage medium having stored therein instructions (see, memory inside the traffic engineering elements having recorded instructions for execution by the processor, par 0006-0007) which, when executed by the one or more processors, cause the one or more processors (see, processor inside the traffic engineering elements, par 0006-0007) to perform operations comprising: 
identifying, by the wireless scheduler (see, Fig. 1, traffic engineering element, par 0021), an uplink data prediction (see, transmission strategy determined based on backhaul condition information and wireless network information such as throughput, QOS, traffic balance and uplink characteristics before scheduling and performing transmissions from wireless devices to APs,   Paragraph 0021, 0040-0043, 0045. Note: update the scheduling parameters to the scheduler on an ongoing basis, paragraph 0005, 0082 and claim 13) for transmitting uplink data from the station (see, Fig. 1, Wireless device 105, par 0021) through the wireless access point (see, Fig. 1, APs 120a-120b, par 0021) over a wireless connection of the wireless network to a backhaul (see, Fig 1 Backhaul network 145 including backhaul links 140a-140b coupling APs 120a-120b to gateway node 150, can include any suitable collection of components which permit data exchange between APs 120a-120b and gateway node 150 par 0021, 0028) of the wireless network (see, fig. 1, TEE 160 receives backhaul information and wireless network status information, and provides an uplink transmission strategy to the controllers to coordinate uplink transmissions from UE to APs via wireless connection and further to gateway node over backhaul links in wireless network, and improve overall efficiency of uplink data transmission including balancing traffic on the backhaul network from APs to the gateway, par 0021, 0025, 0036); 
utilizing uplink data prediction as necessary information for the scheduling of uplink transmission (see, determining a transmission strategy based on backhaul conditions and wireless network information such as uplink characteristics and models to coordinate uplink data transmission, par 0005, 0021, 0040-0041); 
coordinating wireless scheduler (see, Fig. 1, traffic engineering element cooperating with controller in AP, par 0021. Noted: TEE 160 can be instantiated in a network element, par 0021) with transmission of the uplink data from the wireless access point (see, Fig. 1, APs 120a-120b, par 0021) through the backhaul after the uplink data is received at the wireless access point from the station over the wireless connection of the wireless network based on the uplink data prediction (see, controllers 130a-b in APs receive updated uplink transmission strategy and scheduling parameters based on backhaul information and wireless network status information on an ongoing basis to coordinate uplink transmissions from wireless device 105 to APs 120a-b and further to the gateway node, and improve the overall efficiency of uplink data transmission including balancing traffic on the backhaul network, par 0021, 0026, 0032, 0036 and 0082. Noted: It implies controller’s configuration could be updated after uplink data is received at the AP from wireless device by virtue of the fact that TEE continues to receive information about the backhaul conditions & wireless network conditions and provide updated scheduling parameters to the schedulers on an ongoing basis or re-routing uplink transmission paths at any given time to utilize available bandwidth of backhaul links, par 0032 and 0082). 
Leroux’175 discloses all the claim limitations but fails to explicitly teach:  
accessing a buffer status report maintained for a station by a wireless scheduler associated with a wireless access point of a wireless network that is IEEE 802.11ax compliant;
identifying, by the wireless scheduler, an uplink data prediction for transmitting uplink data from the station through the wireless access point over a wireless connection of the wireless network to a backhaul of the wireless network, wherein the uplink data prediction is identified based on the buffer status report before the uplink data is received at the wireless access point and includes predicted characteristics of the uplink data;
providing necessary information for scheduling to a backhaul scheduler of the backhaul of the wireless network; 
coordinating the wireless scheduler with the backhaul scheduler by:
configuring the backhaul scheduler to coordinate the uplink transmission on the backhaul based on the predicted characteristics of the uplink data included in the uplink data prediction; 

However Kim’668 from the same field of endeavor (see, fig.1 and 4, HN 110a of the MBS 110 conducts wireless backhaul communications with the respective RBN 120a and RBN 120b of the SBS1 120 and SBS2 130 which further provide communication service to UEs (MS21 121 and an MS31 131), par 0066) discloses: 
see, Fig.1 and 4, Processer inside BN corresponds to HN provide wireless backhaul scheduler 412b, par 0074, 0078) of the backhaul of the wireless network (see, Fig. 1, mobile station and wireless backhaul RBN provides the base station and HN with information including wireless communication channel and interference information necessary for the scheduler, par 0077); 
coordinating the wireless scheduler (see, Fig.1 and 4, cooperative communication scheduler 432b inside RAN (corresponds to SBS), par 0073, 0075, 0078) with the backhaul scheduler (see, Fig.1 and 4, Processer inside BN corresponds to HN provide wireless backhaul scheduler 412b, par 0074, 0078) by configuring the backhaul scheduler to coordinate the uplink transmission on the backhaul (see, Fig. 10a, processor with wireless backhaul scheduler function of HN 1020 configured to performs first-step scheduling in step 1021 and second-step scheduling for wireless backhaul data scheduling including radio resource allocation information for downlink and uplink wireless backhaul communication in step 1023, and scheduler of SBS 1040 performs cooperative scheduling in step 1041 based on cooperation information of the HN 1020 and MBS, par 0074, 0174-0175, 0184); 
In view of the above, it would have been obvious before the effective filling date of the
claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the system to as taught by Kim’668 into that of Leroux’175. The motivation would to distribute cooperation among base stations using beamforming antennas on uplink (par 0010).
The combination of Leroux’175 and Kim’668 discloses all the claim limitations but fails to explicitly teach:  
accessing a buffer status report maintained for a station by a wireless scheduler associated with a wireless access point of a wireless network that is IEEE 802.11ax compliant;
the wireless scheduler, an uplink data prediction for transmitting uplink data from the station through the wireless access point over a wireless connection of the wireless network to a backhaul of the wireless network, wherein the uplink data prediction is identified based on the buffer status report before the uplink data is received at the wireless access point and includes predicted characteristics of the uplink data;
coordinating the wireless scheduler with the backhaul scheduler by:
configuring the backhaul scheduler to coordinate the uplink transmission on the backhaul based on the predicted characteristics of the uplink data included in the uplink data prediction; 

However Persson’318 from the same field of endeavor (see, fig.3, uplink data traffic from UE to network node functional unit 11a and further to backhaul hub 4 by Scheduling resources in wireless backhaul system, par 0027) discloses: 
wherein the uplink data prediction is identified before the uplink data is received at the wireless access point (see, Fig. 4, network node functional unit 11a notifies backhaul client functional unit 11b of the predicted forecast of future backhaul need with priority of data streams prior to receiving any user data corresponding to the control signalling from the UE on the uplink resource, par 0048-0049, 0054) and includes predicted characteristics of the uplink data (see, predicted backhaul capacity need with priority of data streams for uplink scheduling decisions, par 0052, 0054);
coordinating the wireless scheduler (see, Fig. 4, scheduler of network node 11a, par 0037) with the backhaul scheduler (see, fig.4, backhaul hub 4 scheduler, par 0054) based on the predicted characteristics of the uplink data included in the uplink data prediction (see, backhaul hub 4 scheduler to perform uplink scheduling decisions based on data priority of to be transmitted data streams and predicted backhaul capacity need from network node 11a, par 0048-0049, 0052, 0054).

claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the system to as taught by Persson’318 into that of Leroux’175 modified by Kim’668. The motivation would have been to reserve backhaul capacity by forwarding predicted information (par 0037).
The combination of Leroux’175, Kim’668 and Persson’318 discloses all the claim limitations but fails to explicitly teach:  
accessing a buffer status report maintained for a station by a wireless scheduler associated with a wireless access point of a wireless network that is IEEE 802.11ax compliant;
identifying, by the wireless scheduler, an uplink data prediction for transmitting uplink data from the station through the wireless access point over a wireless connection of the wireless network to a backhaul of the wireless network, wherein the uplink data prediction is identified based on the buffer status report before the uplink data is received at the wireless access point and includes predicted characteristics of the uplink data;

However Andreoli-Fang’106 from the same field of endeavor (see, fig. 1, WiFi network using 802.11ax protocol including communication link coupled with a virtualized wireless link configured from a remote small cell (rSC) 103 and a central small cell (cSC) 107, par 0026 and 0047) discloses:
accessing a buffer status report maintained for a station by a wireless scheduler associated with a wireless access point of a wireless network that is IEEE 802.11 ax compliant (see, MAC scheduler of vBS (same as rSC) in 802.11ax WiFi network receives BSR for scheduling, par 0016, 0040, 0047, 0062-0063); 
identifying, by the wireless scheduler (see, MAC scheduler of rSC, par 0047, 0062), an uplink data prediction (see, amount and the QoS requirement of the data that the UE 105 wishes to transfer to the rSC 103, par 0064) for transmitting uplink data from the through the wireless access point over a wireless connection of the wireless network to a backhaul of the wireless network (Note, MAC scheduler of vBS (same as rSC) receives from UE the BSR which indicates amount and the QoS requirement of the expected uplink data from the UE through the rSC to cSC via backhaul before MAC scheduler forwards the BSRs to cSC as QOS requirement, UE wirelessly communicate with rSC via WIFI 802.11ax protocols, par 0016, 0026, 0040, 0047, 0062-0064), wherein the uplink data prediction (see, amount and the QoS requirement of the data that the UE 105 wishes to transfer to the rSC 103, par 0064) is identified based on the buffer status report (see, MAC scheduler of rSC receives BSR which indicates amount and the QoS requirement of the expected uplink data, par 0047, 0062, 0064) before the uplink data is received at the wireless access point (see,) and includes predicted characteristics of the uplink data (see, fig. 5, BSR combined from multiple UEs of the expected data arrival by rSC 103 is generated before UL grant to UE (and thus before the UL Data transmission from UE), BSR from UE and forwarded to cSC indicates amount and the QoS requirement of expected uplink data such as ARP, GBR, MBR and an APN-AMBR, par 0055, 0062-0064).
In view of the above, it would have been obvious before the effective filling date of the
claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the system as taught by Andreoli-Fang’106 into that of Leroux’175 modified by Kim’668 and Persson’318. The motivation would have been to reduce latency in wireless service through a request-grant based communication link (par 0005).

Regarding claim 18(Original), Leroux’175 discloses the system of claim 15 (see, fig.1, system for coordinating uplink transmissions in a communications system, par 0003), wherein the instructions (recorded instructions executed by the processor, paragraph 0006-0007/non-transitory memory, par 0084-0089) which, when executed by the one or more processors (the traffic engineering elements comprises a processor and memory having recorded instructions for execution by the processor, paragraph 0006-0007, noted: the traffic engineering element upon receiving request from a wireless device, determines backhaul conditions and coordinate uplink data transmissions from the wireless devices, par 0006, 0037-00038, 0042), further cause the one or more processors to perform operations (Base on backhaul network information and wireless network information, TEE may instruction controller to re-routing uplink transmission paths to backhaul links or assigning different transmission rates to receivers,  to solve the congested backhaul links, par 0031-0032)37Attorney Docket No.: 085 1 15-596844(CPOL 1017744-US.01) comprising identifying the uplink data prediction from traffic patterns of uplink data transmitted through the wireless network over the wireless connection and the backhaul of the wireless network (information about the backhaul conditions received by TEE including active flows and characteristics, uplink characteristics and models , par 0041, wireless network information including uplink characteristics, Claim10).

Regarding claim 19(Original), Leroux’175 discloses the system of claim 18 (see, fig.1, system for coordinating uplink transmissions in a communications system, par 0003), wherein the instructions (recorded instructions executed by the processor, paragraph 0006-0007) which, when executed by the one or more processors (the traffic engineering elements comprises a processor and memory having recorded instructions for execution by the processor, paragraph 0006-0007, noted: the traffic engineering element upon receiving request from a wireless device, determines backhaul conditions and coordinate uplink data transmissions from the wireless devices, [0006, 0037-00038, 0042] ), further cause the one or more processors to perform operations comprising: 
identifying an estimate of an accuracy of the uplink data prediction (wireless network information used by the TEE can include Network status (from ANs or gateways), observed average demands given a wireless device buffer status over time, [0041]), and 
TEE provides uplink transmission strategy, based on backhaul info and wireless network status info, to controllers in order to coordinate transmission of uplink data from wireless device to receivers, [0021, 0026, 0030-0031]).
The combination of Leroux’175, Persson’318 and Andreoli-Fang’106 discloses all the claim limitations but fails to explicitly teach:  providing necessary information for scheduling to a backhaul scheduler of the backhaul of the wireless network. 

However Kim’668 from the same field of endeavor (see, fig.1 and 4, HN 110a of the MBS 110 conducts wireless backhaul communications with the respective RBN 120a and RBN 120b of the SBS1 120 and SBS2 130 which further provide communication service to UEs (MS21 121 and an MS31 131), par 0066) discloses: providing necessary information for scheduling to a backhaul scheduler (see, Fig.1 and 4, Processer inside BN corresponds to HN provide wireless backhaul scheduler 412b, par 0074, 0078) of the backhaul of the wireless network (see, Fig. 1, mobile station and wireless backhaul RBN provides the base station and HN with information including wireless communication channel and interference information necessary for the scheduler, par 0077); 
In view of the above, it would have been obvious before the effective filling date of the
claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method to as taught by Kim’668 into that of Leroux’175 modified by Persson’318. The motivation would have been to implement layer cell environment-based scheduling technology on the BN 412 and RAN 432 (par 0077).


Regarding claim 20 (Currently Amended), Leroux’175 discloses a non-transitory computer-readable storage medium having stored therein instructions (see, memory inside traffic engineering elements having recorded instructions for execution by the processor, par 0006-0007) which, when executed by a processor (see, processor inside the traffic engineering elements, par 0006-0007), cause the processor to perform operations comprising:  
identifying, by the wireless scheduler (see, Fig. 1, traffic engineering element, par 0021), an uplink data prediction (see, transmission strategy determined based on backhaul condition information and wireless network information such as throughput, QOS, traffic balance and uplink characteristics before scheduling and performing transmissions from wireless devices to APs,   Paragraph 0021, 0040-0043, 0045. Note: update the scheduling parameters to the scheduler on an ongoing basis, paragraph 0005, 0082 and claim 13) for transmitting uplink data from the station (see, Fig. 1, Wireless device 105, par 0021) through the wireless access point (see, Fig. 1, APs 120a-120b, par 0021) over a wireless connection of the wireless network to a backhaul (see, Fig 1 Backhaul network 145 including backhaul links 140a-140b coupling APs 120a-120b to gateway node 150, can include any suitable collection of components which permit data exchange between APs 120a-120b and gateway node 150 par 0021, 0028) of the wireless network (see, fig. 1, TEE 160 receives backhaul information and wireless network status information, and provides an uplink transmission strategy to the controllers to coordinate uplink transmissions from UE to APs via wireless connection and further to gateway node over backhaul links in wireless network, and improve overall efficiency of uplink data transmission including balancing traffic on the backhaul network from APs to the gateway, par 0021, 0025, 0036); 
utilizing uplink data prediction as necessary information for the scheduling of uplink transmission (see, determining a transmission strategy based on backhaul conditions and wireless network information such as uplink characteristics and models to coordinate uplink data transmission, par 0005, 0021, 0040-0041); 
coordinating wireless scheduler (see, Fig. 1, traffic engineering element cooperating with controller in AP, par 0021. Noted: TEE 160 can be instantiated in a network element, par 0021) with transmission of the uplink data from the wireless access point (see, Fig. 1, APs 120a-120b, par 0021) through the backhaul after the uplink data is received at the wireless access point from the station over the wireless connection of the wireless network based on the uplink data prediction (see, controllers 130a-b in APs receive updated uplink transmission strategy and scheduling parameters based on backhaul information and wireless network status information on an ongoing basis to coordinate uplink transmissions from wireless device 105 to APs 120a-b and further to the gateway node, and improve the overall efficiency of uplink data transmission including balancing traffic on the backhaul network, par 0021, 0026, 0032, 0036 and 0082. Noted: It implies controller’s configuration could be updated after uplink data is received at the AP from wireless device by virtue of the fact that TEE continues to receive information about the backhaul conditions & wireless network conditions and provide updated scheduling parameters to the schedulers on an ongoing basis or re-routing uplink transmission paths at any given time to utilize available bandwidth of backhaul links, par 0032 and 0082). 
Leroux’175 discloses all the claim limitations but fails to explicitly teach:  
accessing a buffer status report maintained for a station by a wireless scheduler associated with a wireless access point of a wireless network that is IEEE 802.11 ax compliant; 
identifying, by the wireless scheduler, an uplink data prediction for transmitting uplink data from the station through the wireless access point over a wireless connection of the wireless network to a backhaul of the wireless network, wherein the uplink data prediction is identified based on the buffer status report and before the uplink data is received at the wireless access point and includes predicted characteristics of the uplink data; 

coordinating the wireless scheduler with the backhaul scheduler by:
 configuring the backhaul scheduler to coordinate the uplink transmission on the backhaul based on the predicted characteristics of the uplink data included in the uplink data prediction; 
receiving the uplink data at the backhaul for transmission through the backhaul based on the scheduling from the coordination between wireless schedulers and backhaul scheduler.

	However Kim’668 from the same field of endeavor (see, fig.1 and 4, HN 110a of the MBS 110 conducts wireless backhaul communications with the respective RBN 120a and RBN 120b of the SBS1 120 and SBS2 130 which further provide communication service to UEs (MS21 121 and an MS31 131), par 0066) discloses: 
providing necessary information for scheduling to a backhaul scheduler (see, Fig.1 and 4, Processer inside BN corresponds to HN provide wireless backhaul scheduler 412b, par 0074, 0078) of the backhaul of the wireless network (see, Fig. 1, mobile station and wireless backhaul RBN provides the base station and HN with information including wireless communication channel and interference information necessary for the scheduler, par 0077); 
coordinating the wireless scheduler (see, Fig.1 and 4, cooperative communication scheduler 432b inside RAN (corresponds to SBS), par 0073, 0075, 0078) with the backhaul scheduler (see, Fig.1 and 4, Processer inside BN corresponds to HN provide wireless backhaul scheduler 412b, par 0074, 0078) by configuring the backhaul scheduler to coordinate the uplink transmission on the backhaul (see, Fig. 10a, processor with wireless backhaul scheduler function of HN 1020 configured to performs first-step scheduling in step 1021 and second-step scheduling for wireless backhaul data scheduling including radio resource allocation information for downlink and uplink wireless backhaul communication in step 1023, and scheduler of SBS 1040 performs cooperative scheduling in step 1041 based on cooperation information of the HN 1020 and MBS, par 0074, 0174-0175, 0184); 
receiving the uplink data at the backhaul for transmission through the backhaul based on the scheduling from the coordination between wireless schedulers and backhaul scheduler (see, Fig.10b, step 1029, HN 1020 receives wireless backhaul signal using the uplink wireless backhaul resource region and beams allocated in the first-step scheduling of step 1021 from the RBN 1030 chosen in the second-step scheduling of step 1027, and detects uplink data from the signal, par 0186).
In view of the above, it would have been obvious before the effective filling date of the
claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the non-transitory computer-readable storage medium to as taught by Kim’668 into that of Leroux’175. The motivation would have been to distribute cooperation among base stations using beamforming antennas on uplink (par 0010).

The combination of Leroux’175 and Kim’668 discloses all the claim limitations but fails to explicitly teach:  
accessing a buffer status report maintained for a station by a wireless scheduler associated with a wireless access point of a wireless network that is IEEE 802.11 ax compliant; 
identifying, by the wireless scheduler, an uplink data prediction for transmitting uplink data from the station through the wireless access point over a wireless connection of the wireless network to a backhaul of the wireless network, wherein the uplink data prediction is identified based on the buffer status report and before the uplink data is received at the wireless access point and includes predicted characteristics of the uplink data; 
coordinating the wireless scheduler with the backhaul scheduler by:


However Persson’318 from the same field of endeavor (see, fig.3, uplink data traffic from UE to network node functional unit 11a and further to backhaul hub 4 by Scheduling resources in wireless backhaul system, par 0027) discloses: 
wherein the uplink data prediction is identified before the uplink data is received at the wireless access point (see, Fig. 4, network node functional unit 11a notifies backhaul client functional unit 11b of the predicted forecast of future backhaul need with priority of data streams prior to receiving any user data corresponding to the control signalling from the UE on the uplink resource, par 0048-0049, 0054) and includes predicted characteristics of the uplink data (see, predicted backhaul capacity need with priority of data streams for uplink scheduling decisions, par 0052, 0054);
coordinating the wireless scheduler (see, Fig. 4, scheduler of network node 11a, par 0037) with the backhaul scheduler (see, fig.4, backhaul hub 4 scheduler, par 0054) based on the predicted characteristics of the uplink data included in the uplink data prediction (see, backhaul hub 4 scheduler to perform uplink scheduling decisions based on data priority of to be transmitted data streams and predicted backhaul capacity need from network node 11a, par 0048-0049, 0052, 0054).
In view of the above, it would have been obvious before the effective filling date of the
claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the non-transitory computer-readable storage medium as taught by Persson’318 into that of Leroux’175 modified by Kim’668. The motivation would have been to reserve backhaul capacity by forwarding predicted information (par 0037).


accessing a buffer status report maintained for a station by a wireless scheduler associated with a wireless access point of a wireless network that is IEEE 802.11 ax compliant; 
identifying, by the wireless scheduler, an uplink data prediction for transmitting uplink data from the station through the wireless access point over a wireless connection of the wireless network to a backhaul of the wireless network, wherein the uplink data prediction is identified based on the buffer status report and before the uplink data is received at the wireless access point and includes predicted characteristics of the uplink data; 

accessing a buffer status report maintained for a station by a wireless scheduler associated with a wireless access point of a wireless network that is IEEE 802.11 ax compliant (see, MAC scheduler of vBS (same as rSC) in 802.11ax WiFi network receives BSR for scheduling, par 0016, 0040, 0047, 0062-0063); 
identifying, by the wireless scheduler (see, MAC scheduler of rSC, par 0047, 0062), an uplink data prediction (see, amount and the QoS requirement of the data that the UE 105 wishes to transfer to the rSC 103, par 0064) for transmitting uplink data from the station through the wireless access point over a wireless connection of the wireless network to a backhaul of the wireless network (Note, MAC scheduler of vBS (same as rSC) receives from UE the BSR which indicates amount and the QoS requirement of the expected uplink data from the UE through the rSC to cSC via backhaul before MAC scheduler forwards the BSRs to cSC as QOS requirement, UE wirelessly communicate with rSC via WIFI 802.11ax protocols, par 0016, 0026, 0040, 0047, 0062-0064), wherein the uplink data prediction (see, amount and the QoS requirement of the data that the UE 105 wishes to transfer to the rSC 103, par 0064) is identified based on the buffer status report (see, MAC scheduler of rSC receives BSR which indicates amount and the QoS requirement of the expected uplink data, par 0047, 0062, 0064) and before the uplink data is received at the wireless access point (see, fig. 5, BSR combined from multiple UEs of the expected data arrival by rSC 103 is generated before UL grant to UE and thus before the UL Data transmission from UE, par 0055) and includes predicted characteristics of the uplink data (see, BSR from UE and forwarded to cSC indicates amount and the QoS requirement of expected uplink data such as Allocation and Retention Priority (ARP), a Guaranteed Bit Rate (GBR), a Maximum Bit Rate (MBR) and an Access Point Name-Aggregate Maximum Bit Rate (APN-AMBR), par 0062-0064); 
In view of the above, it would have been obvious before the effective filling date of the
claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the non-transitory computer-readable storage medium as taught by Andreoli-Fang’106 into that of Leroux’175 modified by Kim’668 and Persson’318. The motivation would have been to reduce latency in wireless service through a request-grant based communication link (par 0005).

Regarding claim 21 (Previously Presented), Leroux’175 discloses the system of claim 15 (see, fig.1, system for coordinating uplink transmissions in a communications system, par 0003), wherein the instructions which, when executed by the one or more processors, further cause the one or more processors to (the traffic engineering elements comprises a processor and memory having recorded instructions for execution by the processor, paragraph 0006-0007) perform operations comprising generating, based on the uplink data prediction, an uplink grant for transmitting the uplink data through the backhaul (receiver controller generating grants to wireless device base on backhaul condition information and wireless network information such as throughput, QOS, traffic balance and uplink characteristics before scheduling and transmitting from wireless devices to receivers,  paragraph 0040-0043, 0045).  


However Kim’668 from the same field of endeavor (see, fig.1 and 4, HN 110a of the MBS 110 conducts wireless backhaul communications with the respective RBN 120a and RBN 120b of the SBS1 120 and SBS2 130 which further provide communication service to UEs (MS21 121 and an MS31 131), par 0066) discloses: generating uplink grant for transmitting the uplink data through the backhaul by the backhaul scheduler based on necessary information for scheduling (see, fig. 10a, HN 1020 receives information including wireless communication channel and interference information necessary for the scheduler,  allocates wireless backhaul resource region for transmitting and receiving wireless backhaul data in step 1021 and send cooperation information to SBS 1040 in step 1031 to perform cooperative scheduling that allocates the mobile station, beams, radio resources, and data for cooperative communications in step 1041, par 0077, 0174, 0184). 
In view of the above, it would have been obvious before the effective filling date of the
claimed invention to a person having ordinary skill in the art to which the claimed invention to
implement the system as taught by Kim’668 into that of Leroux’175 modified by Persson’318 and Andreoli-Fang’106. The motivation would have been to perform distributed cooperative communications in a layer cell environment among MBS(HN), RBN(SBS) and mobile station (fig. 1 and par 0171).

Regarding claim 22 (Previously Presented), Leroux’175 discloses the system of claim 21 (see, fig.1, system for coordinating uplink transmissions in a communications system, par 0003), wherein the uplink grant is generated before the uplink data is received at the backhaul (determine transmission strategy based on backhaul condition information and wireless network information such as throughput, QOS, traffic balance and uplink characteristics before transmitting from wireless devices to receivers,  and thus before uplink data arrive at the receiver and backhaul, paragraph 0040-0043, 0045. Note: scheduler get updated scheduling parameters on an ongoing basis, paragraph 0005, 0082 and claim 13).

Claims 5-6, 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Leroux’175 in view of Kim’668, and further in view of Persson’318 and Andreoli-Fang’106 as applied to claim 1 and 15 above, and further in view of Callard et al (US20170245179A1).
Regarding claim 5 (Original), Leroux’175 modified by Kim’668, Persson’318 and Andreoli-Fang’106 teaches the method of claim 1 (see, fig.1, method for coordinating uplink transmissions in a communications system, par 0003).
The combination of Leroux’175, Kim’668, Persson’318 and Andreoli-Fang’106 discloses all the claim limitations but fails to explicitly teach:  identifying the uplink data prediction from downlink traffic transmitted through the wireless network over the wireless connection and the backhaul of the wireless network.

Callard’179 from the same field of endeavor (see, fig. 1, resource allocation in a backhaul network forming part of a radio access network, par 0020) discloses identifying the uplink data prediction from downlink traffic transmitted through the wireless network over the wireless connection and the backhaul of the wireless network (Utility function may depend on the amount of data traffic being transmitted to or received from a particular UE, utility function may correspond to policies negotiated for different traffic flows serving different UEs, par 0043).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to modify Leroux’175, Kim’668,  Persson’318 and Andreoli-Fang’106 in view of Callard’179 in order to support communication via companion flows or balance multiple concurrent competing requests from different entities as well as satisfy requirements to communicate UE uplink and/or downlink data through the backhaul network (par 0039).

Regarding claim 6 (Original), Leroux’175 modified by Kim’668, Persson’318 and Andreoli-Fang’106 disclose the method of claim 5 (see, fig.1, method for coordinating uplink transmissions in a communications system, par 0003).
The combination of Leroux’175, Kim’668, Persson’318 and Andreoli-Fang’106 discloses all the claim limitations but fails to explicitly teach:  correlating the downlink traffic to create correlated downlink traffic; and identifying the uplink data prediction based on the correlated downlink traffic.
Callard’179 from the same field of endeavor (see, fig. 1, resource allocation in a backhaul network forming part of a radio access network, par 0020) discloses correlating the downlink traffic to create correlated downlink traffic (base on factors such as user satisfaction with data services, re-optimize the resource allocation. Dynamically assign the resource according to changing channel conditions, par 0069); and identifying the uplink data prediction based on the correlated downlink traffic (Utility function may depend on the amount of data traffic being transmitted to or received from a particular UE, utility function may correspond to policies negotiated for different traffic flows serving different UEs, par 0043).
par 0039).

Regarding claim 17 (Original), Leroux’175 disclose the system of claim 15 (see, fig.1, system for coordinating uplink transmissions in a communications system, par 0003), wherein the instructions (recorded instructions executed by the processor, par 0006-0007) which, when executed by the one or more processors (the traffic engineering elements comprises a processor and memory having recorded instructions for execution by the processor, paragraph 0006-0007, noted: the traffic engineering element upon receiving request from a wireless device, determines backhaul conditions and coordinate uplink data transmissions from the wireless devices, par 0006, 0037-00038, 0042), further cause the one or more processors to perform operations (Base on backhaul network information and wireless network information, TEE may instruction controller to re-routing uplink transmission paths to backhaul links or assigning different transmission rates to receivers,  to solve the congested backhaul links, par 0031-0032).
The combination of Leroux’175, Kim’668, Persson’318 and Andreoli-Fang’106 discloses all the claim limitations but fails to explicitly teach:  identifying the uplink data prediction from downlink traffic transmitted through the wireless network over the wireless connection and the backhaul of the wireless network.
Callard’179 from the same field of endeavor (see, fig. 1, resource allocation in a backhaul network forming part of a radio access network, par 0020) discloses identifying the uplink data prediction from downlink traffic transmitted through the wireless network over the Utility function may depend on the amount of data traffic being transmitted to or received from a particular UE, utility function may correspond to policies negotiated for different traffic flows serving different UEs, par 0043).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to modify Leroux’175, Kim’668, Persson’318 and Andreoli-Fang’106 in view of Callard’179 in order to support communication via companion flows or balance multiple concurrent competing requests from different entities as well as satisfy requirements to communicate UE uplink and/or downlink data through the backhaul network (par 0039) .

Regarding claim 23 (Previously Presented), Leroux’175 modified by Kim’668, Persson’318 and Andreoli-Fang’106 discloses the system of claim 21 (see, fig.1, system for coordinating uplink transmissions in a communications system, par 0003).
The combination of Leroux’175, Kim’668, Persson’318 and Andreoli-Fang’106 discloses all the claim limitations but fails to explicitly teach: wherein the uplink data prediction is identified from downlink traffic transmitted through the wireless network over the wireless connection and the backhaul of the wireless network. 8  

Callard’179 from the same field of endeavor (see, fig. 1, resource allocation in a backhaul network forming part of a radio access network, par 0020) discloses: wherein the uplink data prediction is identified from downlink traffic transmitted through the wireless network over the wireless connection and the backhaul of the wireless network (Utility function may depend on the amount of data traffic being transmitted to or received from a particular UE, utility function may correspond to policies negotiated for different traffic flows serving different UEs, par 0043).
par 0039).

Claims 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Leroux’175 in view of as Kim’668, and further in view of Persson’318 and Andreoli-Fang’106 as applied to claims 7 and 18 above, and further in view of Brisebois et al (US2010/0246544A1).
Regarding claim 9 (Original), Leroux’175 modified by Kim’668, Persson’318 and Andreoli-Fang’106 teaches the method of claim 7(see, fig.1, method for coordinating uplink transmissions in a communications system, par 0003). 
The combination of Leroux’175, Kim’668, Persson’318 and Andreoli-Fang’106 discloses all the claim limitations but fails to explicitly teach: wherein the traffic patterns of the uplink data transmitted through the wireless network are identified using machine learning.

However Brisebois’544 from the same field of endeavor (fig. 1, wireless environment that includes macro cells and femtocells for wireless coverage, par 0035) discloses: wherein the traffic patterns of the uplink data (feature and pattern extraction of uplink data, par 0050, 0070) transmitted through the wireless network are identified using machine learning (Predictions via processing retrieved uplink data, of coverage and capacity of wireless networks, can be based on machine-learning or AI techniques, par 0050, 0070, 0090).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Leroux’175 modified by Kim’668, Persson’318 par 0090).

Regarding claim 24 (New), Leroux’175 discloses the system of claim 18 (see, fig.1, system for coordinating uplink transmissions in a communications system, par 0003),
The combination of Leroux’175, Kim’668, Persson’318 and Andreoli-Fang’106 discloses all the claim limitations but fails to explicitly teach: wherein the traffic patterns of the uplink data transmitted through the wireless network are identified using machine learning.

However Brisebois’544 from the same field of endeavor (fig. 1, wireless environment that includes macro cells and femtocells for wireless coverage, par 0035) discloses: wherein the traffic patterns of the uplink data (feature and pattern extraction of uplink data, par 0050, 0070) transmitted through the wireless network are identified using machine learning (Predictions via processing retrieved uplink data, of coverage and capacity of wireless networks, can be based on machine-learning or AI techniques, par 0050, 0070, 0090).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the system as taught by Leroux’175 modified by Kim’668, Persson’318 and Andreoli-Fang’106 into that of Brisebois’544. The motivation would have been to evaluate potential or forecasted failure points (par 0090).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
par 0786), “IEEE 802.11ax” (par 1578), “monitoring uplink or downlink data traffic associated with the radio access network to determine traffic load conditions includes monitoring uplink scheduling requests or buffer status reports at an air interface of a network access node to obtain a predicted uplink traffic measurement, wherein selecting the duty cycle based on the traffic load conditions includes selecting the duty cycle based on the predicted uplink traffic measurement” (2910).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844.  The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG YAO can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XUAN LU/Examiner, Art Unit 2473     

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473